Citation Nr: 0523030	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic health 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The Board notes that in the veteran's notice of disagreement 
dated May 2003, he indicated that he wished to appeal the 
unfavorable April 2003 rating decision regarding his alleged 
foot condition.  The RO issued a statement of the case for 
both PTSD and a bilateral foot condition.  On the VA Form 9, 
dated June 2003, the veteran stated that he wished only to 
appeal his PTSD rating.  As such, the Board does not have 
jurisdiction to address the veteran's bilateral foot 
condition and it will not be addressed further.

The veteran participated in a decision review officer hearing 
in July 2003 regarding his PTSD claim.  A transcript of that 
hearing has been associated with the claims folder.

On the veteran's VA Form 9, the veteran also indicated that 
he wished to file a claim for service connection for alcohol 
and drug dependence, secondary to his alleged PTSD.  This 
claim is referred back to the RO for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This case is remanded to develop the record regarding 
the claimed stressors.

?	This case is remanded to obtain additional service 
personnel records for the veteran, upon receipt of a 
detailed stressor statement.  Specifically, the 
veteran's unit records must be obtained from the U.S. 
Armed Services Center for Unit Record Research 
(USASCURR).
?	This case is remanded to obtain a VA psychiatric 
examination if the AMC is able to verify the veteran's 
stressors. 

The veteran has described stressors, such as that his unit 
was involved in a fire fight in December 1967 and that a 
"Captain Trinedad" was wounded in January or Fevruary 1968. 
However, the RO has not contacted USASCURR to determine 
whether or not the veteran's stressors could be verified with 
regard to his claim for PTSD.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For these reasons, the Appeals 
Management Center (AMC) must afford the veteran a new PTSD 
examination, if the veteran's stressors are verified.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must contact the veteran and obtain a more 
detailed statement regarding the stressors noted by the 
veteran's representative in which the veteran witnessed 
friends being killed, and was then required to move 
their bodies.  He should provide their names and units 
if possible.  

2.  Upon receipt of the veteran's detailed stressor 
statement the AMC should send a request to USASCURR 
asking that a unit history search be undertaken to find 
out if there is verification of the incidents explained 
by the veteran, to include an incident in December 1967 
in which the veteran's unit was involved in a fire 
fight and an incident in January or February 1968 in 
which a "Cpatain Trinedad" was wounded.

3.  If the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination.  
The veteran's service medical and personnel records and 
his current medical records should be reviewed in detail 
by examining psychiatrist.  Based on review of the 
veteran's pertinent history, along with the examination 
findings, the psychiatrist should respond to each of the 
following items:

a.  State a medical opinion as to whether the 
veteran currently has PTSD.

b.  If it is determined that the veteran has PTSD, 
the examiner must identify the specific stressor or 
stressors on which the diagnosis is based.

c.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
should state a medical opinion as to whether it is 
at least as likely as not that such psychiatric 
disorder had its onset during his period of active 
duty or within one year afterward.

d.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
must state a medical opinion as to whether it is at 
least as likely as not that the psychiatric 
disorder is the result of a disease, injury, or 
other incident that occurred while the veteran was 
in service.

5.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

